DETAILED ACTION
This is the first Office Action regarding application number 17/046,146, filed on 10/08/2020, which is a 371 of PCT/AU2019/050326, filed on 04/11/2019, and which claims foreign priority to AU 2018901191, filed on 04/11/2018.
This action is in response to the Applicant’s Response received 06/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Group I and Species A4 and B1 in the reply received on 06/21/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).
Claim 16 is directed to non-elected Species A3 (Figure 4 illustrates an embodiment having a metallic layer 102) and is withdrawn. Claim 31 depends from withdrawn claim 16, and is also withdrawn.
Claims 12-15 and 17-21 read on the claimed group and species and are examined below.

Status of Claims
Claims 12-31 are currently pending.
Claims 1-11 are cancelled.
Claims 31 is new.
Claims 14, 16, 17, and 19-22 are amended.
Claims 16 and 22-31 are withdrawn.
Claims 12-15 and 17-21 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 and 17-21 rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites both “a solar photovoltaic panel” and “a solar panel”. The examiner cannot determine whether the applicant intends to use these terms interchangeably, or if the applicant intends to distinguish a solar photovoltaic panel from other types of solar panels, such as solar thermal panels. The applicant should select and use only a single term and use consistent antecedent basis within the claim to avoid any unintended interpretations and confusion. Each of the dependent claims are similarly rejected as they each incorporate by reference the ambiguous terms of claim 12. Claim 20 has similar issues with interchangeable terms used.
Claim 19 recites “the rear panel” but no rear panel is previously recited, and therefore the claim recitation lacks proper antecedent basis. The examiner will review the claim as if “a rear panel” was recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over RUBIN (US 2007/0272295 A1) in view of LEHMANN (US 2018/0191296 A1).
Regarding claim 12, RUBIN teaches a heat exchanger for a solar photovoltaic panel comprising 
backing plate (body 12) comprising U-channeling depressed in an upper surface thereof (the examiner interprets the surface with the U-shaped channels as the upper surface, i.e., simply a reversed orientation, Fig. 1); and 
the U-channeling configured to carry fluid (fluid, such as air, may move around the areas of the body); 
wherein the heat exchanger is configured to be positioned in thermal contact with a solar panel (Fig. 7 illustrates a configuration where the body is in thermal contact with a solar panel), 
the backing plate and solar photovoltaic panel to facilitate heat exchange between the solar panel (the body exchanges heat with the solar panel).

    PNG
    media_image1.png
    876
    433
    media_image1.png
    Greyscale

RUBIN does not disclose expressly flexible tubing positioned with the U-channeling, or that the flexible tubing facilitates heat exchange.
LEHMANN teaches a heat exchanger for a solar photovoltaic panel, with flexible pipe 10 use for conducting heat within U-channels (para. 33).

    PNG
    media_image2.png
    271
    553
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify RUBIN and incorporate the flexible pipe within U-channels as taught by LEHMANN because these pipes are very inexpensive and are already optimized for conducting heat (LEHMANN, para. 33).

Regarding claim 13, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 12 wherein the flexible tubing is arranged to carry fluid around the plate in a continuous path, the flexible tubing having a tubing inlet for receiving fluid into the heat exchanger and an outlet for passing fluid out of the heat exchanger, the heat exchanger configured to facilitate heat exchange between the fluid and the solar panel (LEHMANN teaches that the arrangement claimed with loops 11 and connections 15 is useful for proper heat conduction, paras. 31-32).

    PNG
    media_image3.png
    283
    508
    media_image3.png
    Greyscale


Regarding claim 14, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 12, wherein the U-channeling is configured to provide contact surface area between the surface of the U-channeling and the surface of the flexible tubing (LEHMAN teaches that the pipes 10 absorb the heat through the surface contact with the cooling module 5).

Regarding claim 15, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 14, the flexible tubing configured to be pressurized to expand the flexible tubing within the U-channeling to increase the contact surface area (the examiner interprets this limitation as intended use; all flexible pipes can be capable of pressurization to some degree, and flexible materials as a general principal have elasticity including in a radial direction that would allow for the claimed principal of operation).

Regarding claim 17, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 12 further comprising a rear panel, the rear panel being positioned behind the rear panel, the rear panel having a reflective surface to reflect heat from the backing plate (the main support 130 is a length of square tubing, and is interpreted to provide for both reflection and absorption of heat, since RUBIN describes it as also acting to dissipate heat, para. 97).

Regarding claim 18, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 17, wherein the rear panel reflect heat from the backing plate at lower temperatures but acts as a heat sink in higher temperatures (the examiner interprets this limitation as intended use, and finds that the metal square tubing is capable of both reflecting and exchanging/transferring heat generated by the solar panel).

Regarding claim 19, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 12 wherein the heat exchanger is divided into a plurality of heat cells, the heat cells being defined by insulation positioned between the backing plate and the rear panel, the insulation being configured to limit airflow along the length of the heat exchanger (LEHMANN describes the usefulness of rear convex panels 19 and insulation between the backing plate and the rear panel, with the insulation configured to limit airflow around the heat exchanging components).

Regarding claim 20, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchanger according to claim 12 wherein the heat exchanger is maintained in thermal contact with the solar photovoltaic panel by at least one rearward affixation bar (convex plates 19) affixing the heat exchanger to the solar panel, the rearward affixation bar being configured to engage with the solar photovoltaic panel, the rearward affixation bar being sprung to drive the heat exchanger into contact with the solar panel (the convex plates 19 overlap, clamp, and compress to fasten the cooling modules to the photovoltaic module, LEHMANN, Fig. 4). It would be obvious to use this fastening method as LEHMANN recognizes advantages of improving stability (para. 40).

    PNG
    media_image4.png
    228
    531
    media_image4.png
    Greyscale


Regarding claim 21, the combination of RUBIN and LEHMANN teaches or would have suggested the heat exchange unit for a solar photovoltaic panel comprising: a heat exchanger according to claim 12; a frame to contain the heat exchanger (LEHMANN teaches a frame so that the entire unit can be fastened to another surface and also to provide room for electrical connections, para. 27). 


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721